Beck, P. J.
(After stating the foregoing facts.)
1. The motion to dismiss was in the nature of a general demurrer to the petition, and the court properly overruled it. That the petitioner failed, to set forth a ease for the issuance of the writ of ne exeat, or for the requirement that the defendant give bond, might have been grounds for demurrer to the paragraphs of the petition in which allegations are made appropriate in an application for the writ of ne exeat; but inasmuch as the petition shows that the complainant and the respondent, after their marriage, had been divorced, that both had remarried, that the decree in the divorce proceedings made provisions for the applicant and the child, and that the complainant is seeking to compel payment only of that part of the allowance made in the decree for divorce which she claims is due for the support of the child, and which defendant had failed to pay for several months, the motion to dismiss the entire case should have been overruled; and the order of the court to this effect was not error.
The petition was properly retained an(l treated, as the order of the judge shows, as one seeking an order requiring the payment of the part of the allowance made to the child in the decree of divorce. The allegations for this purpose were sufficient as against a general demurrer. Civil Code, §§ 2981, 2982; McNorrill v. Daniel, 121 Ga. 79 (48 S. E. 680). Regarding the petition in this light, the fact that it was not verified did not require its dismissal. Roe v. Watson, 151 Ga. 365 (106 S. E. 907).

Judgment affirmed.


All the Justices concur.